Winslow, J.
Two questions are raised: (1) That the evidence of the prosecutrix as to her own age and the date of her birth was not competent; and (2) that the entire evidence was insufficient to sustain the verdict.
1. It was intimated, but not decided, in Hart v. Stickney, 41 Wis. 631, that a witness might testify as to his own age. The intimation was certainly in accord with the great weight of authority, and we now hold affirmatively that such testimony is competent. Comm. v. Stevenson, 142 Mass. 466; 2 Jones, Ev. § 303.
2. Perusal of the testimony convinces us that there was sufficient evidence to sustain the verdict. This is not a case where it is doubtful whether the act of carnal intercourse took place. That fact is settled, as well as the time at which *296it took place, by the fact of the birth of a full-grown infant. The only question, therefore, was as to its paternity. It is true that the girl had told some contradictory stories upon this question, but she now testifies that they were told by direction of the plaintiff in error, and there is evidence in the case which seems to render this statement not improbable. It is true, also, that the girl’s story is in some respects remarkable, and that it is denied by the plaintiff in error; but, on the other hand, there are numerous small circumstances in evidence which tend, with more or less force, to substantiate the girl’s story, and there is an absolute lack of testimony tending to show even opportunity on the part of any other person to accomplish the act. It would scarcely be useful to state the evidence in detail.
By the Court.— Judgment affirmed.